Opinion by
Mr. Justice McCollum,
The insurance was upon the plaintiff’s stock of merchandise in a building occupied as a dwelling house and store. It was solicited by the representative of the defendant company which furnished the application for it and required him to sign his name to it as agent. He inspected the building and stock of merchandise contained in it. He also wrote into the application what purported to he the plaintiff’s answers to the questions propounded therein. As agent of the company he witnessed the signature of the plaintiff’ to it and made the indorsement upon it. The application was approved by the company and a policy of insurance was issued thereon. All of the assessments made upon it were promptly paid by the plaintiff when called for. The policy was issued on the 8th of November, 1894, and the property covered by it was destroyed or damaged by fire on the 12th of January, 1897. The company denied its liability for any portion of the loss occasioned by the fire, and refused to make any payment to tlie plaintiff on account of it. Tbe principal grounds of its refusal were, (a) that there was no written certificate evidencing the appointment of Haldeman as its agent, and (&) that there were inaccuracies in the answers to questions one, four, five and thirteen in the application.
*542It is conceded that Haldeman did not have a written certificate of his appointment as agent of the defendant company. But as we have already seen, he appeared to the applicants as its agent, and all his acts as such were ratified by it. Those acts cannot therefore be repudiated by it, nor can an unimportant error in his written answers to the printed questions addressed to the applicant relieve his principal from its liability to the assured for its share of the loss occasioned by the fire. It will be seen by referring to the indorsements on the application that the company required an examination by its agent of the risk solicited and an expression of his opinion in regard to the desirability of it. This requirement necessarily included an inspection of the building to determine its condition and how it was occupied, and an inspection of the stock of merchandise to ascertain the location, amount and value of it. It is not every slight inaccuracy or omission in the answers to the numerous questions propounded by the company which invalidates its contract of insurance. If either of them is fairly attributable to its agent it is not a defense to a suit upon its policy. Where the agent of an insurance company examines a property and fills up an application, which the applicant signs, believing it is all right, the company cannot in case of loss defend upon the ground of misdescription of the buildings in the application. It is immaterial in such case that a printed condition of the policy provided that the person procuring the insurance should be deemed to be the agent of the insured, and not of the company, and that the description in the application should be deemed a warranty by the insured: Susquehanna Mutual Fire Insurance Company v. Cusick, 109 Pa. 157. “ A company cannot escape the consequences of the fraud or mistake of its agent, by inserting a stipulation in the policy that such agent shall be deemed the agent of the insured, who at the time of applying for the policy was ignorant of the insurer’s intention to so stipulate: ” Eilenberger v. Protective Mutual Fire Ins. Co., 89 Pa. 465. “The issuing of a policy of insurance when a portion of the questions in the application remain unanswered is a waiver of the answers to such questions: ” The Armenia Ins. Co. v. Paul, 191 Pa. 520.
The principal material used in the construction of the building in which the stock of merchandise was stored was brick. *543The fire did not originate in or extend to the frame attachment. As matter of fact therefore the insurer lost nothing by the failure in mention it in the answers. The answers to the questions relating to the dimensions and material of the building were not regarded by the court below as false and fraudulent, or as misrepresentations. It was not apparent that they induced the company to enter into a contract more favorable to the insured than it otherwise would have done or that they had a tendency to do so. It was therefore for the jury to determine upon the evidence whether the answers to the questions in the application were misrepresentations of a fact material to the risk, and they were so instructed by the court. This view of the answers accorded with the refusal of the company’s ninth point, which was based upon Pottsville Mutual Fire Ins. Co. v. Fromm, 100 Pa. 347. It sufficiently appears in the opinion of this Court in the case cited that it is in no sense analogous to the case at bar, and furnishes no ground for an affirmance of the point above mentioned.
The answers to the defendant’s second and seventh points were unobjectionable. The points related to the thirteenth question in the application and the reply to it. The question was : “Do you keep merchandise and sale accounts ? ” and the answer was, “ Yes.” On the trial the plaintiff testified that he kept such accounts before and after the application but not at the time of the fire. The court held that it was for the jury to determine from the evidence whether the answer to the question was true. In this there was no error.
An affirmance of the defendant’s third point would have constituted clear error, and it was properly refused.
The defendant has no cause to complain of the answer to its fourth point which was substantially in accord with the instruction solicited.
The court below declined to affirm the defendant’s fifth, sixth and tenth points, which were intended to support and emphasize the contention that Haldeman was not the agent of the insurance company. They were to the effect that as he was not authorized in writing to represent the company in the transaction of any part of its business pertaining to insurance, he was not its agent, although his services in its interest were directed entirely to the advancement of its insurance business. We *544need not further specifj'' the services he rendered to the company or the instructions he received from it. These sufficiently appear in another part of this opinion. It is 'sufficient to say in this connection that in declining to affirm the points above stated the court below committed no error. We do not find in the rulings or instructions complained of sufficient ground for reversing the judgment.
Judgment affirmed.